Citation Nr: 0947483	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 70 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in July 2006, December 2007, and May 2008.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran requested a Board hearing, however, he withdrew 
that request in August 2005.


FINDING OF FACT

The Veteran's PTSD results in a disability picture which more 
nearly approximates total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating have been met, 
effective from September 13, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, 4.7, Code 9411 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under Code 9411, a zero percent rating is warranted where the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent rating is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Analysis

The Board first notes that this appeal is from the initial 
rating assigned by the RO after service connection for PTSD 
was established.  As noted in the introduction, the appeal 
has a long procedural history, including several prior 
remands.  The evidence in this case paints a picture of a 
Veteran whose PTSD symptomatology has been reported somewhat 
differently over time. 

VA outpatient records dated in 2002 and over the next several 
years show problems with sleep disturbance, including 
nightmares and flashbacks, along with alcohol abuse, anxiety 
and depression.  It appears from these reports, however, the 
problems with anger and rage were apparent even then, 
although certain reports reflect GAF scores which suggested 
only moderate impairment.  A January 2003 medical record 
refers to sleep disturbance, anger, hypervigilence, and 
conflict with his spouse.  An August 2004 clinical record 
indicates that the Veteran was having anger outbursts.  

Much of the evidence in the present case appears 
inconsistent.  For example, a May 2005 VA examination report 
includes a comment that the Veteran was not a danger to 
himself or other people.  However, an August 2005 VA medical 
record shows a GAF of 45 and includes a comment by a staff 
psychiatrist that the Veteran is fully and permanently 
disabled based on his symptoms.  The examiner described the 
Veteran as nondelusional, but afraid of his own anger and 
mood instability.  Medical reports dated in November 2005 
show problems with rage and expressions of anger with an urge 
to hurt others.  Destruction of property was reported in one 
record.  One report describes the Veteran as very suicidal at 
that time.  Other progress notes dated in 2005 document anger 
outbursts at work with feelings of wanting to obtain a gun 
and kill co-workers.  Certain records describe the Veteran's 
PTSD as very severe.  

A June 2006 medical record lists a GAF score of 48.  It was 
reported that the Veteran was nondelusional, and was staying 
with his brother and staying away from his wife.  A January 
2007 record also lists a GAF score of 48 and the PTSD was 
described as chronic, severe.

Records dated in August 2007 and January 2008 show a GAF 
score of 48 with continuing problems with his temper.  
Although the Veteran was back with his spouse, but reportedly 
not getting along too well.  The January 2008 examiner 
commented on the full disablement due to PTSD. 

The Board notes at this point that by rating decision in 
August 2009, the RO granted a total rating  based on 
individual unemployables, effective from June 16, 2005.  The 
Veteran's current schedular rating is 70 percent effective 
from June 3, 2005.  Prior to that, a 30 percent rating was 
assigned from September 13, 2002, and a 50 percent rating was 
assigned from October 1, 2004.  

In reviewing the record from a longitudinal perspective, it 
appears that over the years the Veteran has had certain 
severe PTSD symptoms, most notably in the area of anger and 
impulse control.  He has also suffered obvious and severe 
social impairment.  What has apparently made the task of 
evaluating the PTSD difficult is that he has not demonstrated 
certain PTSD symptoms listed under Code 9411.  Most reports 
show the Veteran to be oriented with good hygiene, while 
others refer to intact judgment and no delusions.  It does 
not appear that the Veteran has been disoriented to time or 
place, nor has he lost memory for names, etc.  In other 
words, the Veteran's PTSD picture does not fit many of the 
symptoms listed for a 100 percent rating.  

However, although there has not been evidence of persistent 
delusions or hallucinations, disorientation, memory; loss for 
names, the Board believes that there is certainly evidence 
that there has been a danger of hurting himself or others on 
numerous occasions over the time period covered by this 
appeal.  There is also some suggestion of inappropriate 
behavior at times, especially in certain family situations.  
After reviewing the totality of the evidence in this 
difficult case, the Board believes that the Veteran's PTSD 
disability picture more nearly approximates total 
occupational and social impairment.  

The Board again observes that the symptoms listed in Code 
9411 are meant to serve only as examples of the type and 
degree of symptoms which warrant certain ratings.  Mauerhan 
v. Principi, 16 Vet.App. 436 (2002).  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's disability picture more nearly approximates the 
criteria for the level of disability contemplated by a 100 
percent rating.  Again resolving all reasonable doubt in the 
Veteran's favor, the Board finds that such 100 percent rating 
is warranted during the entire period covered by this appeal; 
that is, from September 13, 2002.  Fenderson.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

Entitlement to a 100 percent schedular rating for service-
connected PTSD is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


